Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is responsive to the amendment filed on 12/1/2021.  Claims 1-26, 110 are pending.  Claim 26 is withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered, but are not persuasive.  Claims 1-25, 110 are finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 110 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl-Goeppentin (US 2014/0186660) in view of Guo (US 2015/0099153).
Regarding claim 1, Friedl-Goeppentin discloses a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:
a plurality of cellulose fibers, wherein the plurality of cellulose fibers makes up greater than or equal to 20 wt% of the non-woven fiber web based on the total weight of the non-woven fiber web [0028, 0029]; and

Regarding claim 1, Friedl-Goeppentin does not disclose a plurality of conductive species, wherein the plurality of conductive species comprises conductive fibers and/or conductive particles.  Guo teaches a fiber mat used for reinforcing the battery’s plate or electrodes [0005].  The fiber mat has an electrically conductive surface that enhances electron flow from the battery plates [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add conductive species on the fiber web of Friedl-Goeppentin, as taught by Guo, for the benefit of making the fiber web more conductive.  Guo teaches:
Regarding claim 3, the plurality of conductive species comprises conductive fibers [0007].
Regarding claim 4, the plurality of conductive species comprises conductive particles.  It is noted that the fibers read on “particles”.
Regarding claim 5, the non-woven fiber web comprises the conductive species [0007].
Regarding claim 6, the pasting paper comprises a layer disposed on the non-woven fiber web comprising the conductive species [0007].
Regarding claim 7, the layer comprising the conductive species comprises a binder resin [0007].
Regarding claim 8, the conductive species is dispersed within the binder resin [0039].
Regarding claim 9, the binder resin makes up greater than or equal to 0.5 wt% and less than or equal to 30 wt% of the layer comprising the conductive species [0030].

Regarding claim 110, wherein, upon exposure of the pasting paper to an electrolyte, at least a portion of the pasting paper dissolves in the electrolyte and wherein, after dissolution of at least a portion of the pasting paper in the electrolyte, a mean pore size of the pasting paper is greater than a mean pore size of the pasting paper prior to dissolution of at least a portion of the pasting paper in the electrolyte, the fiber mat of Friedl-Goeppentin modified by Guo is capable of meeting the limitation because a natural fiber portion of the fiber web disintegrates over time when brought into contact with electrolyte [0010], and hence the pores on the mat of Friedl-Goeppentin will become greater.



Claims 10-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl-Goeppentin (US 2014/0186660) in view of Guo (US 2015/0099153) and Wertz (US 2013/0071723).
Regarding claim 10, Friedl-Goeppentin discloses a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:

a plurality of multicomponent fibers [0031]. 
Regarding claim 10, Friedl-Goeppentin does not disclose a plurality of conductive species.  Guo teaches a fiber mat used for reinforcing the battery’s plate or electrodes [0005].  The fiber mat has an electrically conductive surface that enhances electron flow from the battery plates [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add conductive species on the fiber web of Friedl-Goeppentin, as taught by Guo, for the benefit of making the fiber web more conductive.  Guo teaches:
Regarding claim 11, the plurality of conductive species comprises conductive fibers [0007].
Regarding claim 12, the plurality of conductive species comprises conductive particles.  It is noted that the fibers read on “particles”.
Regarding claim 13, the non-woven fiber web comprises the conductive species [0007].
Regarding claim 14, the pasting paper comprises a layer disposed on the non-woven fiber web comprising the conductive species [0007].
Regarding claim 15, the layer comprising the conductive species comprises a binder resin [0007].
Regarding claim 16, the conductive species is dispersed within the binder resin [0039].

Regarding claim 10, a plurality of glass fibers, Guo teaches that the fiber mat may comprise glass fibers [0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add glass fibers to the fiber mat of Friedl-Goeppentin, as taught by Guo, since glass fibers are known to be added to fiber mats used in lead-acid batteries.
Regarding claim 10, Friedl-Goeppentin does not disclose a plurality of capacitive species, wherein a ratio of the weight of the plurality of conductive species to the plurality of capacitive species is greater than or equal to 5:95 and less than or equal to 30:70.  Wertz teaches that the negative electrode in the lead acid battery has high potential for escalation of voltage of one electrode, which can cause the voltage lid to be reached with subsequent tapering of current before the other electrode is completely charged, since the negative electrode is significantly more efficient in charging than the positive plate [0002].  Wertz teaches a coating of metal or metal oxide coating a surface of at least one battery component wherein the surface is a surface that contacts the electrolyte within the battery [0004].  The battery component is an electrode plate, a battery case, a separator, glass fibers used to make a separator or other battery component, pasting paper, an electrode grid, etc [0137].  The metal oxide shifts the voltage at which the hydrogen is produced [0058].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a coating of metal oxide to the fiber mat of Friedl-Goeppentin, as taught by Wertz, for the benefit of reducing the escalation of voltage.

The instant Specification states that metal oxide is a capacitive material.  Refer to the instant Specification page 51, 1st full paragraph.
Wertz teaches:
Regarding claim 18, the plurality capacitive species comprises capacitive fibers, Wertz teaches the metal oxide can be in the form of particles [0145].  It is noted that absent criticality of the shape of the metal oxide, merely changing the shapes of the particles would have been within the skill of an ordinary artisan.
Regarding claim 19, the plurality of capacitive species comprises capacitive particles [0145].
Regarding claim 20, the non-woven fiber web comprises the capacitive species [0138].
Regarding claim 21, the pasting paper comprises a layer disposed on the non-woven fiber web comprising the capacitive species [0137].
Regarding claim 23, the layer comprising the capacitive species comprises a binder resin [0144].
Regarding claim 24, the capacitive species is dispersed within the binder resin [0144].
Regarding claim 25, the binder resin makes up greater than or equal to 0.5 wt% and less than or equal to 30 wt% of the layer comprising the capacitive species, the amount of the resin depends on the geometry and size of the battery component, the 
Regarding claim 22, the layer disposed on the non-woven fiber web comprising the capacitive species comprises the conductive species, Guo teaches a fiber mat used for reinforcing the battery’s plate or electrodes [0005].  The fiber mat has an electrically conductive surface that enhances electron flow from the battery plates [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add conductive species on the coating of Wertz for the benefit of making the coating more conductive.  

Response to Arguments
Arguments dated 12/01/2021 are addressed:
Applicant argues that dissolution of some or all of the fiber mats of Guo would be expected to release the conductive materials of Guo from these mats.
In response, Guo does not disclose that corrosive material cannot be present, [0041], but simply states that the mat is corrosion resistant, in which the paper of Friedl-Goeppentin is corrosion resistant due to the presence of the bicomponent fibers.


Applicant argues that if the conductive materials of Guo were added to such multifunctional webs, they would be entangled with such fibers, disposed on the surfaces of such fibers, and/or bonded to such fibers.  Therefore, any conductive materials supported by these natural fibers would be released into the electrolyte.
In response, the Examine respectfully disagrees.  Guo teaches of forming a conductive mat with a bonder [0039], and hence would not be released with the dissolution of natural fibers.

Regarding Applicant’s arguments to the limitation “the ratio of the weight of the plurality of conductive species to the plurality of capacitive species is greater than or equal to 5:95 and less than or equal to 30:70” in claim 10, Applicant has not argued the obviousness of Wertz.  Further, It is noted that adjusting the amount of the metal oxide (Applicant’s capacitive specie) would necessarily adjust the ratio between the conductive species and the capacitive species, and hence would have been found obvious.  The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724